 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   DAVOUD RAKHSHAN,                                        Case No.: 2:17-cv-02117-NJK
11          Plaintiff(s),                                               ORDER
12   v.                                                           [Docket Nos. 14, 18]
13   ANDREW SAUL,
14          Defendant(s).
15         On January 14, 2020, the undersigned issued a report and recommendation that the motion
16 for reversal or remand be denied and that the countermotion to affirm be granted. Docket No. 28.
17 Pursuant to the pilot program regarding magistrate judge consent in social security cases, see
18 General Order 2019-08, the parties have since consented to the undersigned magistrate judge’s
19 handling of this case, see Docket No. 30; see also Fed. R. Civ. P. 73(a); 28 U.S.C. § 636(c)(1).
20         Accordingly, the Court hereby incorporates the findings and analysis in the report and
21 recommendation into this order, DENIES the motion for reversal or remand (Docket No. 14), and
22 GRANTS the countermotion to affirm (Docket No. 18). For the reasons stated in the report and
23 recommendation, the decision below is AFFIRMED. The Clerk’s Office is instructed to ENTER
24 FINAL JUDGMENT accordingly and to CLOSE this case.
25         IT IS SO ORDERED
26         Dated: January 22, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    1
